                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

STEVEN BELL,
REG. #19498-026                                                                        PLAINTIFF

v.                              Case No. 4:18-cv-00648-KGB/JTK

GENE BEASLEY, et al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Steven Bell’s complaint is dismissed without prejudice.

       So adjudged this the 10th day of September, 2019.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
